Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Graham Nelson (Reg. No. 72,699) on 7/13/22.

The application has been amended as follows: 

1. 	A method of operating a gas turbine engine on an aircraft, the gas turbine engine comprising: 
an engine core comprising a turbine, a compressor, a core shaft connecting the turbine to the compressor, and an annular splitter at which [[the]]a flow is divided between a core flow that flows through the engine core, and a bypass flow that flows along a bypass duct, wherein stagnation streamlines around [[the]]a circumference of the engine, stagnating on a leading edge of the annular splitter, form a streamsurface forming a radially inner boundary of a streamtube that contains all of the bypass flow; and 
a fan located upstream of the engine core, the fan comprising a plurality of fan blades extending from a hub, each fan blade having a leading edge and a trailing edge, wherein 
a fan tip radius of the fan is defined between a centreline of the engine and an outermost tip of each fan blade at [[its]]the leading edge and a fan hub radius is defined between the centreline of the engine and an outer surface of the hub at [[the]]a radial position of the leading edge of each fan blade, each fan blade having a radially outer portion lying within the streamtube that contains the bypass flow, 
a fan rotor entry temperature is defined as an average temperature of airflow across the leading edge of each fan blade at cruise conditions, a fan tip rotor exit temperature is defined as an average temperature of airflow across [[a]]the radially outer portion of each fan blade at the trailing edge at cruise conditions, and a compressor exit temperature is defined as an average temperature of airflow at [[the]]an exit from the compressor, 
a fan hub to tip ratio of: 
            
                
                    
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        h
                        u
                        b
                         
                        r
                        a
                        d
                        i
                        u
                        s
                         
                    
                    
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        t
                        i
                        p
                         
                        r
                        a
                        d
                        i
                        u
                        s
                    
                
                 
            
        
is in [[the]]a range from 0.24 to 0.27, 
a fan tip temperature rise of: 
            
                
                    
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        t
                        i
                        p
                         
                        r
                        o
                        t
                        o
                        r
                         
                        e
                        x
                        i
                        t
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                         
                         
                    
                    
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        r
                        o
                        t
                        o
                        r
                         
                        e
                        n
                        t
                        r
                        y
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                    
                
            
        
is in [[the]]a range from 1.05 to 1.11, 
a core temperature rise is defined as: 
            
                
                    
                        t
                        h
                        e
                         
                        c
                        o
                        m
                        p
                        r
                        e
                        s
                        s
                        o
                        r
                         
                        e
                        x
                        i
                        t
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                         
                    
                    
                         
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        r
                        o
                        t
                        o
                        r
                         
                        e
                        n
                        t
                        r
                        y
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                    
                
            
        
and a core to fan tip temperature rise ratio of: 
            
                
                    
                        t
                        h
                        e
                         
                        c
                        o
                        r
                        e
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                         
                        r
                        i
                        s
                        e
                         
                    
                    
                         
                        t
                        h
                        e
                         
                        f
                        a
                        n
                         
                        t
                        i
                        p
                         
                        t
                        e
                        m
                        p
                        e
                        r
                        a
                        t
                        u
                        r
                        e
                         
                        r
                        i
                        s
                        e
                    
                
            
        
is in [[the]]a range from 2.845 to 3.8.

3. 	The method according to claim 1, wherein the gas turbine engine further comprises a nacelle surrounding the fan and the engine core and defining [[a]]the bypass duct outside of the engine core, and wherein the fan tip rotor exit temperature and the fan rotor entry temperature each provide a temperature of airflow across [[the]]a fan blade

4. 	The method according to claim 3 wherein the radially outer portion of each fan blade is or comprises the fan blade portion.

5. 	The method according to claim 1, wherein a specific thrust of the engine at cruise conditions, defined as net engine thrust divided by mass flow rate through the engine, is in [[the]]a range from 50 Nkg-1s to 100 Nkg-1s.

6. 	The method according to claim 1, wherein a quasi-non-dimensional mass flow rate Q is defined as:
            
                Q
                =
                W
                 
                
                    
                        
                            
                                
                                    T
                                
                                
                                    0
                                
                            
                        
                    
                    
                        
                            
                                P
                            
                            
                                0
                            
                        
                        ∙
                        
                            
                                A
                            
                            
                                f
                                a
                                n
                            
                        
                    
                
            
        
where: 
W is mass flow rate through the fan in Kg/s; 
T0 is average stagnation temperature of [[the ]]air at a face of the fan [[face ]]in Kelvin; 
P0 is average stagnation pressure of the air at the [[fan ]]face of the fan in Pa; 
Afan is [[the]]an area of the [[fan ]]face of the fan in m2;
and has a value in [[the]]a range from 0.025 Kgs-1N-1K1/2  to 0.038 Kgs-1N-1K1/2 at cruise conditions.

7. 	The method according to claim 6, wherein Q takes a value less than or equal to 0.035 Kgs-1N-1K1/2  at cruise conditions.

8. 	The method according to claim 1, wherein a fan tip loading at cruise conditions is defined as dH/Utip2, where dH is an enthalpy rise across the fan and Utip is [[the]]a velocity of the fan tip, and the fan tip loading is in [[the]]a range from 0.25 to 0.4.

9. 	The method according to claim 1, wherein cruise conditions correspond to conditions at mid-cruise of the aircraft to which the gas turbine engine is attached.

10. 	The method according to claim 1, wherein a forward speed of the gas turbine engine at [[the ]]cruise conditions is in [[the]]a range of from Mn 0.75 to Mn 0.85.

11. 	The method according to claim 1, wherein [[the ]]cruise conditions correspond to atmospheric conditions defined by the International Standard Atmosphere at an altitude of 11582 m and a forward Mach Number of 0.8.

12. 	The method according to claim 1, wherein [[the ]]cruise conditions correspond to atmospheric conditions defined by the International Standard Atmosphere at an altitude of 10668 m and a forward Mach Number of 0.85.

13. 	The method according to claim 1, wherein [[the ]]cruise conditions correspond to atmospheric conditions at an altitude that is in [[the]]a range of from 10500 m to 11600 m.

14. 	The method according to claim 1, wherein a fan pressure ratio is defined as [[the]]a ratio of [[the]]a mean total pressure of airflow at [[the]]an exit of the fan to [[the]]a mean total pressure of airflow at [[the]]an inlet of the fan, and wherein, at cruise conditions: 
the fan pressure ratio is in a range between 1.2 and 1.45, or 
the fan pressure ratio is in a range between 1.35 and 1.43, or 
the fan pressure ratio is 1.39.

15. 	The method according to claim 1, wherein: 
(i) the fan tip radius is in [[the]]a range from 110 cm to 150 cm; or 
(ii) the fan tip radius is in [[the]]a range from 155 cm to 200 cm.

17. 	The method according to claim 1, wherein: 
the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft; 
the engine core further comprises a second turbine, a second compressor, and a second core shaft connecting the second turbine to the second compressor; and 
the second turbine, the second compressor, and the second core shaft are arranged to rotate at a higher rotational speed than the first core shaft.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach: 
a core to fan tip temperature rise ratio of: 
                
                    
                        
                            t
                            h
                            e
                             
                            c
                            o
                            r
                            e
                             
                            t
                            e
                            m
                            p
                            e
                            r
                            a
                            t
                            u
                            r
                            e
                             
                            r
                            i
                            s
                            e
                             
                        
                        
                             
                            t
                            h
                            e
                             
                            f
                            a
                            n
                             
                            t
                            i
                            p
                             
                            t
                            e
                            m
                            p
                            e
                            r
                            a
                            t
                            u
                            r
                            e
                             
                            r
                            i
                            s
                            e
                        
                    
                
            
Is in the range from 2.845 to 3.8

as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1-17.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See US 2015/0308353, US 2016/0265430, US 2016/0363047, US 2018/0327109.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/8/22